
	

113 HR 4307 IH: Milk Freedom Act of 2014
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4307
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Massie (for himself, Mr. Amash, Mr. Broun of Georgia, Mr. Jones, Mr. McClintock, Ms. Pingree of Maine, Mr. Polis, Mr. Rigell, Mr. Stockman, Mr. Rohrabacher, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the interstate traffic of unpasteurized milk and milk products that are packaged for
			 direct human consumption.
	
	
		1.Short titleThis Act may be cited as the Milk Freedom Act of 2014.
		2.Interstate traffic of unpasteurized milk and milk products
			(a)Sale allowedNotwithstanding the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), section 361 of
			 the Public Health Service Act (42 U.S.C. 264), and any regulations or
			 other guidance issued under such Act or section, a Federal department,
			 agency, or court may not take any action (such as administrative, civil,
			 criminal, or other actions) that would prohibit, interfere with, regulate,
			 or otherwise restrict the interstate traffic of milk, or a milk product,
			 that is unpasteurized and packaged for direct human consumption, if such
			 prohibition, interference, regulation, or restriction is based on the
			 determination that, solely because such milk or milk product is
			 unpasteurized, such milk or milk product is adulterated, misbranded, or
			 otherwise in violation of Federal law.
			(b)DefinitionsIn this section, the following definitions apply:
				(1)The term milk means the lacteal secretion, practically free from colostrum, obtained by the milking of one or
			 more healthy animals.
				(2)The term milk product—
					(A)means a food product made from milk; and
					(B)includes low-fat milk, skim milk, cream, half and half, dry milk, nonfat milk, dry cream, condensed
			 or concentrated milk products, cultured or acidified milk or milk
			 products, kefir, eggnog, yogurt, butter, cheese, whey, condensed or dry
			 whey or whey products, ice cream, ice milk, and other frozen dairy
			 desserts.
					(3)The term packaged for direct human consumption means milk and milk products that are packaged for the final consumer and intended for human
			 consumption. Such term does not include milk and milk products that are
			 packaged for additional processing, including pasteurization, before being
			 consumed by humans.
				(4)The term pasteurized means the process of heating milk and milk products to the applicable temperature specified in the
			 tables contained in section 1240.61 of title 21, Code of Federal
			 Regulations (or successor regulations), and held continuously at or above
			 that temperature for at least the corresponding specified time in such
			 tables.
				(5)The term unpasteurized means not pasteurized.
				
